Citation Nr: 0933761	
Decision Date: 09/09/09    Archive Date: 09/17/09

DOCKET NO.  04-01 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for prostate cancer due to 
herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from August 1968 to May 1970, 
and thereafter had Naval Reserve membership.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2003 rating decision of the 
Columbia, South Carolina, regional office (RO) of the 
Department of Veterans Affairs (VA).  

The Veteran offered testimony before the undersigned Veterans 
Law Judge through videoconference in April 2005.  A 
transcript of this hearing is in the claims folder. 

The Board issued a decision in this matter in August 2005, at 
which time entitlement to service connection for prostate 
cancer to include as due to herbicide exposure was denied.  
The Veteran appealed this decision to the United States Court 
of Appeals for Veterans Claims (Court). 

In a February 2009 Memorandum Decision, the Court vacated and 
remanded to the Board that portion of the August 2005 
decision which addressed entitlement to service connection 
for prostate cancer due to herbicide exposure.  The Court 
noted that the Veteran did not dispute the portion of that 
decision that denied service connection for prostate cancer 
on a direct basis, and that issue was deemed abandoned.  The 
Board has characterized the issue on the front page of this 
decision accordingly.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran contends that he has developed prostate cancer as 
a result of herbicide exposure in Vietnam.  He argues that 
although he served aboard a Navy destroyer, he went ashore in 
Vietnam on three occasions.  

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2001); 
38 C.F.R. § 3.303(a) (2008).

A Veteran who, during active military service, served in 
Vietnam during the period beginning in January 1962 and 
ending in May 1975, is presumed to have been exposed to 
herbicides.  38 C.F.R. §§ 3.307, 3.309 (2008).  The last date 
on which such a veteran shall be presumed to have been 
exposed to an herbicide agent shall be the last date on which 
he or she served in the Republic of Vietnam during the 
Vietnam era.  "Service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 C.F.R. § 3.307 (2008).  Prostate 
cancer is among the disabilities presumed to be the result of 
exposure to an herbicide agent.  38 C.F.R. § 3.309(e) (2008). 

In this case, the evidence shows that the Veteran has a 
current diagnosis of prostate cancer.  Furthermore, as 
prostate cancer is presumed to be related to herbicide 
exposure for any Veteran who served in the Republic of 
Vietnam, a nexus between the Veteran's prostate cancer and 
service would be established if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  
Therefore, whether or not the Veteran's claim may be granted 
depends on whether or not it can be shown that the Veteran 
was in Vietnam.  

The Veteran testified at the April 2005 hearing that he 
served aboard the U.S.S. Buchanan, where he was a boson's 
mate.  He stated that was on the deck crew, and that he was a 
helmsman.  He testified that it was in this capacity that he 
was part of a boat crew on the captain's gig, and that he 
went ashore in Vietnam with the captain's gig on three 
occasions.  On one occasion, he states they picked up a 
Commodore Nivens and brought him to the ship.  On the other 
occasions, he said that he picked up ammunition and supplies.  
See Transcript.  

The August 2005 Board decision found that the Veteran's 
testimony as to having gone ashore in Vietnam was 
unsubstantiated.  The Board denied his claim on the basis 
that as he did not serve within Vietnam, his exposure to an 
herbicide agent could not be presumed.  

The February 2009 decision of the Court determined that the 
Board did not provide sufficient reasons and bases to reject 
the Veteran's sworn testimony that he went ashore in Vietnam.  
The remand ordered the Board to reconsider this aspect of the 
Veteran's claim and to make determinations as to his 
competence and credibility before accepting or rejecting his 
testimony.  

A review of the claims folder notes that the RO has 
apparently made an attempt to determine whether or not the 
Veteran was ever on shore in Vietnam through the National 
Personnel Records Center (NPRC).  The reply stated that it 
was unable to be determined whether or not he was ever on 
shore.  However, it did confirm that the Veteran served 
aboard the U.S.S. Buchanan, and that this ship was in the 
official waters of the Republic of Vietnam during the 
Veteran's service on three occasions.  These occasions were 
from April 16 to April 18, 1969; from May 9 to May 25, 1969; 
and from June 19, 1969 to July 18, 1969.  

However, the Board notes that there is no indication that any 
attempt has been made to obtain information from the ship's 
history or log that might show that Commodore Nivens was 
picked up from shore and brought aboard the U.S.S. Buchanan, 
or the captain's gig was sent to shore for supplies.  
Furthermore, the Veteran's personnel records have not been 
obtained.  These records may be used to confirm that the 
Veteran's duties were such that he may have served as boat 
crew on the captain's gig.  The Board believes that an 
attempt to obtain all these records must be made before 
reaching any determination as to the Veteran's credibility.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's service 
personnel records and place them in the 
claims folder. 

2.  Contact the U.S. Army & Joint 
Services Records Research Center 
(JSRRC) (formerly the U.S. Armed 
Services Center for Unit Records 
Research (CURR)), or other indicated 
source and request information from the 
ship's history, log, or other 
appropriate documents for the periods 
of April 16 to April 18, 1969; May 9 to 
May 25, 1969; and June 19, 1969 to July 
18, 1969 that might confirm or deny the 
following events:

1) A commodore, identified as Commodore 
Nivens, was picked up from shore by the 
captain's gig and brought to the ship.
2) The captain's gig was sent to shore 
to obtain supplies and ammunition. 

Any records received regarding the 
claimed events should be placed in the 
claims folder.  

If the requested information is unable 
to be obtained this should be noted in 
the record.  The attempts made to 
obtain the information should be set 
out in the claims folder.

3.  After the development requested above 
has been completed to the extent 
possible, review the record.  If any 
benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the Veteran and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action until 
otherwise notified.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



